Case 1:20-cv-11889-MLW Document 182 Filed 08/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,

Plaintiff,

Vv. C.A. No. 1:20-11889-MLW

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O'MALLEY,
AMY COHEN,
NATIONAL ASSOCIATION OF STATE
ELECTION DIRECTORS,
all in their individual
capacities, and
WILIAM FRANCIS GALVIN, in his
official capacity as the
Secretary of the Commonwealth
of Massachusetts,

Defendants.

eee ee ee ee ee ee ee ee ee ee ee

MEMORANDUM AND ORDER

WOLF, D.J. August 4, 2021

The court has received plaintiff Shiva Ayyadurai's August 3,
2021 affidavit (Dkt. No. 181) in response to the August 3, 2021
Order (Dkt. No. 178). In it he contradicts his attorney Timothy
Cornell's sworn statement that the Memorandum of Law filed on July
22, 2021 (Dkt. No. 166) "was written by a law firm in California
that did not put its name on the memorandum." Dkt. No. 169, 5,
Ex Parte and under seal. In his August 3, 2021 affidavit, plaintiff
states that: he was "the sole author of the Memorandum of Law dated
July 22, 2021. I had others review it. Attorney Cornell
misunderstood this fact." Dkt. No. 181.

In view of the foregoing, it is hereby ORDERED that:
Case 1:20-cv-11889-MLW Document 182 Filed 08/04/21 Page 2 of 2

1. By 11:30 a.m. on August 4, 2021, plaintiff shall file an
affidavit identifying the "others" who reviewed the July 22, 2021
Memorandum of Law; and

2. Cause those "others" to attend the 2:00 p.m. August 4,
2021 hearing by videoconference, and to be prepared to testify if

necessary.

 

 
